DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/29/2021. In virtue of this communication claims 1-6, 13-24, 28 and 31 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 6/30/2021, the Applicant has filed a response amending the claims. 
          
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 24 recites the phrase "preferentially" which renders the claim indefinite because it is not clear whether the limitations following the phrase "preferentially" are part of the claimed invention or not.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 15 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20190207680) in view of Nishitani et al (US Pub 20130236170).
  
Regarding Claim 1, Wang discloses a data transmission method, comprising: 
dividing (S102), by an optical line terminal, OLT, logical links supported by an optical network unit, ONU, into at least one logical link group having a group link identifier, GLID (Fig 5, paragraphs [91][105][125][131] where an OLT divides logical links supported by an ONU into at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) having a GLID (e.g. a Grant group number) (as shown in Fig 9 and Fig 10)); and  
allocating (S104), by the OLT, a bandwidth to each of the at least one logical link group of the ONU according to the GLID of the each of the at least one logical link group, so that a plurality of logical links within each of the at least one logical link group of the ONU share the bandwidth to transmit data (Fig 5, Fig 9, Fig 10, paragraphs [91][105][122][123][125][131] where the OLT allocates (i.e. via a New gate frame) (as shown in Fig 10) a bandwidth (i.e. starting from a single “bandwidth grant start time”) to the at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) of the ONU according to the GLID (e.g. a Grant group number) of the at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) so that a plurality of logical links within the at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) of the ONU share the bandwidth (i.e. starting from a single “bandwidth grant start time”) to transmit data (in a single upstream burst)).  
 wherein in one of the at least one logical link group, when a logical link transmits the data, a complete data frame of the data is transmitted, and then logical links of the one of the at least one logical link group continue to transmit the data.
However, Nishitani discloses 
in at least one logical link group, when a logical link transmits data a complete data frame of the data is transmitted, and then logical links of the at least one logical link group continue to transmit the data (Fig 1, Fig 2, paragraphs [38][40] where in at least one logical link group (e.g. of three logical links), when a logical link (e.g. one logical link) transmits data a complete data frame of the data is transmitted (i.e. in a next data transmission) (e.g. after two logical links are subtracted from the three logical links at step S13), and then logical links (e.g. three logical links) of the at least one logical link group (e.g. of three logical links) continue to transmit the data (i.e. in a next data transmission) (e.g. after two logical links are added to the one logical link at step S14)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the logical link group (e.g. LLID#0, LLID#1, LLID#n-1) as described in Wang, with the teachings of the logical link group (e.g. of three logical links) as described in Nishitani. The motivation being is that as shown in a logical link group (e.g. of three logical links), when a logical link (e.g. one logical link) transmits data a complete data frame of the data can be transmitted (i.e. in a next data transmission) (e.g. after two logical links are subtracted from the three logical links at step S13), and then logical links (e.g. three logical links) of the logical link group (e.g. of three logical links) can continue to transmit the data (i.e. in a next data transmission) (e.g. after two logical links are added to the 
 
Regarding Claim 13, Wang as modified by Nishitani also discloses the method wherein the bandwidth is acquired in at least one of following manners: each of the plurality of logic links within each of the at least one logical link group applies for a bandwidth, and the OLT allocates the bandwidth to each of the at least one logical link group according to a sum of bandwidths applied by the plurality of logic links within each of the at least one logical link group; or each of the at least one logical link group sums up bandwidth requirements of the plurality of logical links within the group to file a uniform application, and the OLT allocates the bandwidth to each of the at least one logical link group 
  
Regarding Claim 15, Wang discloses a data transmission method, comprising: 
locally dividing (S402), by an optical line terminal, OLT, logical links supported by an optical network unit, ONU, into at least one logical link group having a group link identifier, GLID (Fig 5, paragraphs [91][105][125][131] where an OLT divides logical links supported by an ONU into at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) having a GLID (e.g. a Grant group number) (as shown in Fig 9 and Fig 10)); and  
allocating (S404), by the OLT, a bandwidth to each of the at least one logical link group according to the GLID of the each of the at least one logical link group, so that a plurality of logical links within each of the at least one logical link group share the bandwidth to transmit data (Fig 5, Fig 9, Fig 10, paragraphs [91][105][122][123][125][131] where the OLT allocates (i.e. via a New gate frame) (as shown in Fig 10) a bandwidth (i.e. starting from a single “bandwidth grant start time”) to 
Wang fails to explicitly disclose wherein in one of the at least one logical link group, when a logical link transmits the data, a complete data frame of the data is transmitted, and then logical links of the one of the at least one logical link group continue to transmit the data.
However, Nishitani discloses 
in at least one logical link group, when a logical link transmits data a complete data frame of the data is transmitted, and then logical links of the at least one logical link group continue to transmit the data (Fig 1, Fig 2, paragraphs [38][40] where in at least one logical link group (e.g. of three logical links), when a logical link (e.g. one logical link) transmits data a complete data frame of the data is transmitted (i.e. in a next data transmission) (e.g. after two logical links are subtracted from the three logical links at step S13), and then logical links (e.g. three logical links) of the at least one logical link group (e.g. of three logical links) continue to transmit the data (i.e. in a next data transmission) (e.g. after two logical links are added to the one logical link at step S14)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the logical link group (e.g. LLID#0, LLID#1, LLID#n-1) as described in Wang, with the teachings of the logical link group (e.g. of three logical links) as described in Nishitani. The motivation being is that as shown in a logical link group (e.g. of three logical links), 
 
Regarding Claim 19, Wang as modified by Nishitani also discloses the method wherein in a case where the OLT does not acquire a reassembly buffer size of the ONU, the logical links supported by the ONU are divided into a logical link group (Wang Fig 5, Fig .    
 
Claims 2, 4-6, 16, 18, 20-22, 28 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20190207680) in view of Nishitani et al (US Pub 20130236170) in further view of Sisto et al (US Pub 20050047783).

Regarding Claim 2, Wang as modified by Nishitani fails to explicitly disclose the method further comprising: acquiring, by the OLT, a maximum number of fragmentable data streams according to a reassembly buffer size of the OLT, wherein a total number of the at least one logical link group does not exceed the number of the fragmentable data streams.  
	However, Sisto discloses  
acquiring, by an OLT, a maximum number of fragmentable data streams according to a reassembly buffer size of the OLT (Fig 3, Fig 5, paragraphs [31][41] where a network acquires, by an OLT 320, a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) according to a reassembly buffer size (305) of the OLT 320), wherein a total number of at least one logical link group does not exceed the number of the fragmentable data streams (Fig 3, Fig 5, paragraphs [31][41] where a total number of at least one logical link group (LLID#2, LLID#3) does not exceed the number of the fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5)).  

 
Regarding Claim 4, Wang as modified by Nishitani and Sisto also discloses the method wherein the reassembly buffer size satisfies at least one of: a maximum number of ONUs supported by a passive optical network system; or fragmentable data streams supported by each ONU, wherein the number of fragmentable data streams supported 

Regarding Claim 5, Wang as modified by Nishitani fails to explicitly disclose the method wherein the logical links supported by the ONU are divided into at least one logical link group based on at least one of: a weight of each of the logical links, a priority of each of the logical links, a service carried by each of the logical links, or a user to which each of the logical links belongs.  
	However, Sisto discloses 
logical links supported by an ONU being divided into at least one logical link group based on a priority of each of logical links (Fig 6, paragraphs [44][46] where logical links (LLIDs) supported by an ONU are divided into at least one logical link group (e.g. for priority 0, or priority 1,…) based on a priority of each of logical links (LLIDs)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the logical links (LLIDs) as described in Sisto. The motivation being is that as shown logical links (LLIDs) supported by an ONU can be divided into at least one logical link group (e.g. for priority 0, or priority 1,…) based on a priority of each of logical links (LLIDs) and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and have the logical links (i.e. LLIDs) supported by the ONU be divided into at least one logical link group (e.g. for priority 0, or priority 1,…) based on a priority of each of the logical links (i.e. LLIDs) i.e. so as to prioritize and transmit traffic 
 
Regarding Claim 6, Wang as modified by Nishitani fails to explicitly disclose the method wherein after the plurality of logical links within each of the at least one logical link group of the ONU transmit the data, a data stream comprising at least one of a data frame or data frame fragments is formed, wherein in a case where the data stream comprises the data frame fragments, no other data frame or no other data frame fragment is comprised between data frame fragments belonging to a same data frame.      
However, Sisto discloses  
after a plurality of logical links within each of at least one logical link group of an ONU transmit data, a data stream comprising at least one of a data frame or data frame fragments is formed (Fig 3, Fig 5, paragraphs [31][41] where after a plurality of logical links (LLIDs) within at least one logical link group (LLID#2, LLID#3) of an ONU transmit data, a data stream comprising data frame fragments (e.g. 5 per LLID when a queue is full as shown in Fig 5) is formed), wherein in a case where the data stream comprises the data frame fragments, no other data frame or no other data frame fragment is comprised between data frame fragments belonging to a same data frame (Fig 3, Fig 5, paragraphs [31][41] wherein in a case where the data stream comprises the data frame fragments (e.g. 5 per LLID when a queue is full as shown in Fig 5), no other data frame fragment is comprised between data frame fragments belonging to a same data frame (i.e. because of a use of consecutive data frame fragments)).   


Regarding Claim 16, Wang as modified by Nishitani fails to explicitly disclose the method further comprising: acquiring, by the OLT, a maximum number of fragmentable data streams of the ONU according to a reassembly buffer size of the ONU, wherein a 
However, Sisto discloses   
acquiring, by an OLT, a maximum number of fragmentable data streams of an ONU according to a reassembly buffer size of the ONU (Fig 3, Fig 5, paragraphs [31][41] where a network acquires, by an OLT 320, a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) of an ONU 302 according to a reassembly buffer size (312, 313) of the ONU 302), wherein a total number of at least one logical link group of the ONU divided by the OLT does not exceed the maximum number of fragmentable data streams of the ONU (Fig 3, Fig 5, paragraphs [31][41] where a total number of at least one logical link group (LLID#2, LLID#3) of the ONU 302 divided by the OLT 320 does not exceed the maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) of the ONU 302).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the OLT 320 as described in Sisto. The motivation being is that as shown an OLT 320 can acquire a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) of an ONU 302 according to a reassembly buffer size (312, 313) of the ONU 302 and have a total number of at least one logical link group (LLID#2, LLID#3) not exceed the number of the fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and 

  Regarding Claim 18, Wang as modified by Nishitani and Sisto also discloses the method wherein the reassembly buffer size of the ONU is actively reported to the OLT by the ONU; or the reassembly buffer size of the ONU is reported to the OLT in response to a request of the OLT (Sisto Fig 3, Fig 5, paragraphs [31][41] where the reassembly buffer size (312, 313) of the ONU 302 is actively reported to the OLT 320 by the ONU 302).  

Regarding Claim 20, Wang as modified by Nishitani fails to explicitly disclose the method wherein the logical links supported by the ONU are divided into at least one logical link group based on at least one of: a weight of each of the logical links, a priority of each of the logical links, a service carried by each of the logical links, or a user to which each of the logical links belongs. 
	However, Sisto discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the logical links (LLIDs) as described in Sisto. The motivation being is that as shown logical links (LLIDs) supported by an ONU can be divided into at least one logical link group (e.g. for priority 0, or priority 1,…) based on a priority of each of logical links (LLIDs) and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and have the logical links (i.e. LLIDs) supported by the ONU be divided into at least one logical link group (e.g. for priority 0, or priority 1,…) based on a priority of each of the logical links (i.e. LLIDs) i.e. so as to prioritize and transmit traffic based on cost or sensitivity of data and which modification is a simple implementation of a known concept of known logical links (LLIDs) into a known OLT for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 21, Wang as modified by Nishitani fails to explicitly disclose the method wherein after the plurality of logical links within each of the at least one logical link group of the OLT transmit the data, a data stream comprising at least one of a data frame or data frame fragments is formed.    
However, Sisto discloses  

 Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the logical links (LLIDs) as described in Sisto. The motivation being is that as shown after a plurality of logical links (LLIDs) within at least one logical link group (LLID#2, LLID#3) of an ONU transmit data, a data stream comprising data frame fragments (e.g. 5 per LLID when a queue is full as shown in Fig 5) can be formed and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and have after the plurality of logical links (i.e. LLIDs) within at least one logical link group (e.g. LLID#0 to LLID#n-1) of the ONU transmit the data, a data stream comprising data frame fragments(e.g. 5 per LLID when a queue is full as shown in Fig 5) be formed i.e. as an alternative so as to buffer traffic until a queue/frame is full before performing the transmission of data in order to more efficiently utilize the bandwidth and which modification is a simple implementation of a known concept of known logical links (LLIDs) into a known OLT for its improvement and for optimization and which modification yields predictable results. 
   
Regarding Claim 22, Wang as modified by Nishitani and Sisto also discloses the method wherein in a case where the data stream comprises the data frame fragments, no other data frame or no other data frame fragment is comprised between data frame fragments belonging to a same data frame (Sisto Fig 3, Fig 5, paragraphs [31][41] wherein in a case where the data stream comprises the data frame fragments (e.g. 5 per LLID when a queue is full as shown in Fig 5), no other data frame fragment is comprised between data frame fragments belonging to a same data frame (i.e. because of a use of consecutive data frame fragments)).   
   
Regarding Claim 28, Wang discloses a data transmission device, applied to an optical line terminal, OLT, and comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: 
divide logical links supported by an optical network unit, ONU, into at least one logical link group having a group link identifier, GLID (Fig 5, paragraphs [91][105][125][131] where an OLT divides logical links supported by an ONU into at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) having a GLID (e.g. a Grant group number) (as shown in Fig 9 and Fig 10));   
allocate a bandwidth to each of the at least one logical link group of the ONU according to the GLID of the each of the at least one logical link group, so that a plurality of logical links within each of the at least one logical link group of the ONU share the bandwidth to transmit data (Fig 5, Fig 9, Fig 10, paragraphs [91][105][122][123][125][131] where the OLT allocates (i.e. via a New gate frame) (as 
Wang fails to explicitly disclose wherein in one of the at least one logical link group, when a logical link transmits the data, a complete data frame of the data is transmitted, and then logical links of the one of the at least one logical link group continue to transmit the data.
However, Nishitani discloses 
in at least one logical link group, when a logical link transmits data a complete data frame of the data is transmitted, and then logical links of the at least one logical link group continue to transmit the data (Fig 1, Fig 2, paragraphs [38][40] where in at least one logical link group (e.g. of three logical links), when a logical link (e.g. one logical link) transmits data a complete data frame of the data is transmitted (i.e. in a next data transmission) (e.g. after two logical links are subtracted from the three logical links at step S13), and then logical links (e.g. three logical links) of the at least one logical link group (e.g. of three logical links) continue to transmit the data (i.e. in a next data transmission) (e.g. after two logical links are added to the one logical link at step S14)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the logical link group (e.g. LLID#0, LLID#1, LLID#n-1) as described in Wang, with the 
Wang as modified by Nishitani fails to explicitly disclose acquire a maximum number of fragmentable data streams according to a reassembly buffer size of the OLT, 
	However, Sisto discloses  
acquire a maximum number of fragmentable data streams according to a reassembly buffer size of an OLT (Fig 3, Fig 5, paragraphs [31][41] where a network acquires, by an OLT 320, a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) according to a reassembly buffer size (305) of the OLT 320), wherein a total number of at least one logical link group does not exceed the number of the fragmentable data streams (Fig 3, Fig 5, paragraphs [31][41] where a total number of at least one logical link group (LLID#2, LLID#3) does not exceed the number of the fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the OLT 320 as described in Sisto. The motivation being is that as shown an OLT 320 can acquire a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) according to a reassembly buffer size (305) of the OLT 320 and have a total number of at least one logical link group (LLID#2, LLID#3) not exceed the number of the fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and have the OLT acquire a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) according to a reassembly buffer size (305) of the OLT and have a total 
 
Regarding Claim 31, Wang as modified by Nishitani also discloses a data transmission device, applied to an optical line terminal (OLT) and comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the following to implement the method according to claim 15: 
locally dividing logical links supported by an optical network unit (ONU) into at least one logical link group having a group link identifier, GLID (Wang Fig 5, paragraphs [91][105][125][131] where an OLT divides logical links supported by an ONU into at least one logical link group (e.g. LLID#0, LLID#1, LLID#n-1) having a GLID (e.g. a Grant group number) (as shown in Fig 9 and Fig 10)); 
allocating a bandwidth to each of the at least one logical link group according to the GLID of the each of the at least one logical link group, so that a plurality of logical links within each of the at least one logical link group share the bandwidth to transmit data (Wang Fig 5, Fig 9, Fig 10, paragraphs [91][105][122][123][125][131] where the OLT allocates (i.e. via a New gate frame) (as shown in Fig 10) a bandwidth (i.e. starting 
dividing the logical links supported by the ONU into a logical link group in a case where the OLT does not acquire a reassembly buffer size of the ONU (Wang Fig 5, Fig 9, Fig 10, paragraphs [91][105][122][123][125][131] where the OLT divides the logical links supported by the ONU into a logical link group (e.g. LLID#0, LLID#1, LLID#n-1) and where the OLT does not acquire a reassembly buffer size of the ONU), 
wherein in one of the at least one logical link group, when a logical link transmits the data, a complete data frame of the data is transmitted, and then logical links of the one of the at least one logical link group continue to transmit the data (Nishitani Fig 1, Fig 2, paragraphs [38][40] where in at least one logical link group (e.g. of three logical links), when a logical link (e.g. one logical link) transmits data a complete data frame of the data is transmitted (i.e. in a next data transmission) (e.g. after two logical links are subtracted from the three logical links at step S13), and then logical links (e.g. three logical links) of the at least one logical link group (e.g. of three logical links) continue to transmit the data (i.e. in a next data transmission) (e.g. after two logical links are added to the one logical link at step S14)).    
Wang as modified by Nishitani fails to explicitly disclose acquiring a maximum number of fragmentable data streams of the ONU according to a reassembly buffer size 
However, Sisto discloses  
acquiring a maximum number of fragmentable data streams of an ONU according to a reassembly buffer size of the ONU (Fig 3, Fig 5, paragraphs [31][41] where a network acquires, by an OLT 320, a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) of an ONU 302 according to a reassembly buffer size (312, 313) of the ONU 302), wherein a total number of at least one logical link group of the ONU does not exceed the maximum number of fragmentable data streams of the ONU (Fig 3, Fig 5, paragraphs [31][41] where a total number of at least one logical link group (LLID#2, LLID#3) of the ONU 302 302 does not exceed the maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) of the ONU 302). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the OLT 320 as described in Sisto. The motivation being is that as shown an OLT 320 can acquire a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) according to a reassembly buffer size (305) of the OLT 320 and have a total number of at least one logical link group (LLID#2, LLID#3) not exceed the number of the fragmentable data streams (e.g. 5 per LLID when a queue is full as shown in Fig 5) and one of ordinary skill in the art can implement this concept into the OLT as described in Wang as modified by Nishitani and have the OLT acquire a maximum number of fragmentable data streams (e.g. 5 per LLID when a queue is full as . 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20190207680) in view of Nishitani et al (US Pub 20130236170) in further view of Yang et al (Multiple LLIDs per ONU: An Optimal Solution for Delivering Multiple Services).

Regarding Claim 14, Wang as modified by Nishitani fails to explicitly disclose the method further comprising: reserving, by the OLT, at least one fragmentable data stream or logical link group for an unregistered ONU.    
However, Yang discloses  
reserving, by an OLT, a logical link group for an unregistered ONU (Fig 4(a), section “Single LLID or Multiple LLIDs” pages 3-4 where an OLT reserves a logical link group (e.g. LLID63, LLID64) for an ONU32 that was unregistered).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the OLT as described in Yang. The motivation being is that as shown an OLT can reserve a logical link group (e.g. LLID63, LLID64) for an ONU32 that was unregistered and one of . 
 
Claims 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20190207680) in view of Nishitani et al (US Pub 20130236170) in further view of Kim (US Pub 20170105061).

Regarding Claim 23, Wang as modified by Nishitani also discloses the method wherein the plurality of logical links within each of the at least one logical link group of the OLT share the bandwidth to transmit data according to a scheduling algorithm (Wang Fig 5, Fig 9, Fig 10, paragraphs [91][105][107][122][123][125][131] where the plurality of logical links within the at least one logical link group (e.g. LLID#0 to LLID#n-1) of the OLT share the bandwidth (i.e. starting from a single “bandwidth grant start time”) to transmit data according to a scheduling algorithm (dynamic bandwidth allocation DBA)).   
Wang as modified by Nishitani fails to explicitly disclose wherein in a case where a logical link is scheduled for transmitting data and the logical link is able to transmit a complete frame, data of a next frame is continuously transmitted; and in a case where a logical link is scheduled for transmitting the data and where the logical link is not able to transmit the complete frame, part of the data of the next frame is transmitted through 
However, Kim discloses 
wherein in a case where a logical link is scheduled for transmitting data and the logical link is able to transmit a complete frame, data of a next frame is continuously transmitted (Fig 3, paragraph [62] where in a case where a logical link (L) is scheduled for transmitting data and the logical link (L) is able to transmit a complete frame 310, data of a next frame is continuously transmitted (i.e. when payload data is less than an MTU 320) (also shown in Fig 1)); and   
in a case where a logical link is scheduled for transmitting the data and where the logical link is not able to transmit the complete frame, part of the data of the next frame is transmitted through the logical link and remaining part of the data of the next frame is transmitted in a next bandwidth (Fig 3, paragraph [62] where in a case where a logical link (L) is scheduled for transmitting data and the logical link (L) is not able to transmit a complete frame 310, part of the data of a next frame is transmitted through the logical link (L) (i.e. via fragment 1) and a remaining  part of the data of the next frame is transmitted in a next bandwidth (i.e. via fragment 2) (i.e. when payload data is more than an MTU 320) (also shown in Fig 1)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT as described in Wang as modified by Nishitani, with the teachings of the logical link (L) as described in Kim. The motivation being is that as shown a logical link (L) can transmit a complete data in a next frame 310 (i.e. when payload data is less than an MTU 320) and a logical link (L) can transmit part of a data in a next frame (i.e. via 

Regarding Claim 24, Wang as modified by Nishitani and Kim also discloses the method wherein in a case where the next bandwidth is acquired by each of the at least one logical link group of the OLT, a logical link having remaining frame data within each of the at least one logical link group of the OLT preferentially transmits the remaining frame data (Nishitani Fig 1, Fig 2, paragraphs [38][40] where in a case where a next bandwidth is acquired by at least one logical link group (e.g. of three logical links) of an OLT, a logical link (L) having remaining frame data within the at least one logical link group (e.g. of three logical links) of the OLT transmits the remaining frame data (i.e. via fragment 2) (as shown in Kim Fig 3)).    

 


Allowable Subject Matter
In view of Applicants’ response, claims 3 and 17 are now objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and if includes all of the limitations of the base claim and any intervening claims.

 
Conclusion
The following is the prior art pertinent to the Applicant’s disclosure and not relied upon:

Murakami et al (US Pub 20100074628) and more specifically Fig 2 and Fig 12.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636